     Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 1 of 22 PageID #:12035




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 UNITED STATES SECURITIES                          )
 AND EXCHANGE COMMISSION,                          )
                                                   )
                         Plaintiff,                )      Civil Action No. 18-cv-5587
                                                   )
 v.                                                )      Hon. John Z. Lee
                                                   )
 EQUITYBUILD, INC., EQUITYBUILD                    )      Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                    )
 and SHAUN D. COHEN,                               )
                                                   )
                         Defendants.               )
                                                   )

                           RECEIVER’S SIXTH STATUS REPORT
                                 (Fourth Quarter 2019)

         Kevin B. Duff, as the receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.,

EquityBuild Finance, LLC, their affiliates, and the affiliate entities of Defendants Jerome Cohen

and Shaun Cohen as defined in the Order Appointing Receiver (Docket No. 16) and Order granting

the Receiver’s Motion to Amend and Clarify Order Appointing Receiver to Specifically Identify

Additional Known Receivership Defendants (Docket No. 290) (collectively, the “Receivership

Defendants”), and pursuant to the powers vested in him by Order of this Court entered on August

17, 2018, respectfully submits this Sixth Status Report for the quarter ending December 31, 2019.

I.       SUMMARY OF THE OPERATIONS OF THE RECEIVER

         The Receiver, together with his legal counsel, Rachlis Duff & Peel, LLC (“RDP”),

accountants BrookWeiner, LLC (“BrookWeiner”) and Whitley Penn LLP (“Whitley Penn”),

forensic consultant Prometheum Technologies, Inc. (“Prometheum”), and asset management and

real estate brokerage services provider SVN Chicago Commercial, LLC (“SVN”) have undertaken,
    Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 2 of 22 PageID #:12036




without limitation, the following activities since the filing of his Fifth Status Report (Docket No.

567, filed October 31, 2019):

        a.      Identification and Preservation of Assets

        Since the filing of his Fifth Status Report, the Receiver continued using reasonable efforts

to determine the nature, location, and value of all property interests of the Receivership

Defendants, including monies, funds, securities, credits, effects, goods, chattels, lands, premises,

leases, claims, rights, and other assets, together with all profits, interest, or other income

attributable thereto, of whatever kind, which the Receivership Defendants owned, possessed, had

a beneficial interest in, or controlled directly or indirectly.

        At the end of the fourth quarter 2019, there were 100 properties in the Receivership Estate,

including 98 properties in Chicago, 1 one in Houston, Texas, and one in Naples, Florida. This

figure does not include a property in Plano, Texas that the Defendants have used at times as a

residence. The Receiver’s primary focus has been and continues to be the preservation, operation,

maintenance, sale of the real estate properties within the Receivership Estate, as well as the

implementation and handling of claims administration.

        As previously stated, the Receiver, in connection with his counsel, asset manager/real

estate broker, and property managers, continues to work to understand and plan for cash flow needs

for underperforming properties, and controlling and minimizing expenditures where possible,

while working to address health, safety, and other essential needs for each property. To that end,

the Receiver and his counsel regularly have communicated with property managers relating to




1
 There were 116 properties in the Receivership Estate at the inception of the Receivership, which
did not include the single-family home that was recently confirmed as a Receivership Asset. (See
Docket No. 603) The Receiver sold six properties in the second quarter of 2019 and eleven
properties in the fourth quarter of 2019.


                                                    2
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 3 of 22 PageID #:12037




necessary expenditures for properties requiring approval by the Receiver (and in some cases,

requiring funds from the Receiver), and other operational questions. The Receiver and his retained

professionals have reviewed monthly financial reporting and are analyzing the cash position of the

Estate. The Receiver has communicated regularly with his asset manager regarding necessity,

prioritization, and efficiency of expenses and repairs on the properties. Consistent with the

Liquidation Plan he filed with the Court (Docket No. 166), the Receiver remains committed, in

accordance with the advice of his retained professionals, the property managers, and asset

management consultants, and subject to availability of necessary funds, to undertake capital

improvements that are needed to address health and safety issues and cure outstanding building

code violations or that are demonstrably capable of yielding increases in occupancy that would

drive commensurate increases in property value.

       The Receiver also has made significant payments for 2018 property taxes. Since the filing

of the fourth status report, the Receiver has paid $138,403.34 towards real estate taxes, as follows:

               •       701 5th Avenue                         $49,858.05
               •       7546 S Saginaw Avenue                  $3,000.00
               •       7600 S Kingston Avenue                 $6,000.00
               •       7748-50 S Essex Avenue                 $14,000.00
               •       8326-54 S Ellis Avenue                 $21,291.64
               •       11117-11139 S Longwood Drive           $19,096.43
               •       416-24 E 66th Street                   $816.67
               •       3030 E 79th Street                     $5,432.26
               •       6437 S Kenwood Avenue                  $2,785.28
               •       2220 E 75th Street                     $16,123.01

       Additionally, the Receiver continues to pay outstanding real estate taxes at closings in

circumstances where there are still outstanding taxes at the time of closing. The outstanding

balance for remaining 2018 property taxes on the portfolio was approximately $389,090 as of

December 31, 2019.




                                                 3
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 4 of 22 PageID #:12038




       This amount also does not include real estate taxes for the property in Houston, Texas. As

stated in the fourth status report, the Receiver negotiated a payment agreement whereby $5,603.98

will be paid monthly for twelve months using funds in the Receiver’s Account, beginning on May

31, 2019 with the last payment to be made on April 30, 2020. (Docket No. 467 at 5) Since May

2019, the Receiver has paid $44,831.84 towards the past due balance for 2016 and 2017 real estate

taxes. The balance of all real estate taxes on the Houston property as of this status report is

approximately $92,038.71, which includes past due balances on the remaining 2017 real estate

taxes as well as 2018 and 2019 property taxes. Property taxes were sold for the property at 431

East 42nd Place (a parcel of vacant land the Receiver discovered in the third quarter of 2019) and

the deadline to redeem is November 9, 2020 in the approximate amount of $4,100.00.

        The Receiver is maintaining casualty and liability insurance for all assets in the portfolio.

The monthly installments for premiums are currently $39,392.90; as properties are sold over time,

the monthly costs will be reduced. Additionally, the Receiver obtained insurance for the Naples

property and in November 2019, paid $4,905.86 for the property insurance premium on this

property. The Receiver and his counsel also worked with the insurance broker to obtain updated

records regarding claims history and pending claims, and addressed certain adjuster inquiries

relating to pending claims.

       b.       Property Sales

       The Receiver previously moved for Court approval to sell the following properties free and

clear of all mortgages, liens, claims, and encumbrances (Docket No. 524):

            •   2909-19 E. 78 Street, Chicago, IL 60649
            •   701 S. 5th Avenue / 414 Walnut, Maywood, IL 60153
            •   3030 E. 79th Street, Chicago, IL 60649
            •   7301-09 S. Stewart Avenue, Chicago, IL 60621
            •   5955 S. Sacramento Avenue, Chicago, IL 60629
            •   6001 S. Sacramento Avenue, Chicago, IL 60629


                                                 4
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 5 of 22 PageID #:12039




           •   7834-44 S. Ellis Avenue, Chicago, IL 60649
           •   7026-42 S. Cornell Avenue, Chicago, IL 60649

       The Court granted this motion on October 15, 2019. (Docket No. 545) With the exception

of 701 S. 5th Avenue, all of these properties closed in the fourth quarter of 2019. In particular, the

property at 7301 S. Stewart Avenue and 7834 S. Ellis Avenue closed on November 4, 2019. The

properties at 5955 S. Sacramento Avenue and 6001 S. Sacramento Avenue closed in November 5,

2019. The property at 7026 S. Cornell closed on November 6, 2019. The property at 3030 E. 79th

Street closed on November 12, 2019. And the property at 2909 E. 78th Street closed on November

14, 2019. Consistent with the Court’s order approving their sales, proceeds from the sale of the

properties at 2909 E. 78th Street, 3030 E. 79th Street, and 7301 S. Stewart Avenue were deposited

in the Receiver’s operating account, have been used for operations of the Receivership, and remain

available for operating expenses associated with the Receivership. (Docket No. 571) In accordance

with the Court’s order, the Receiver segregated proceeds from the sale of the properties at 5955 S.

Sacramento Avenue, 6001 S. Sacramento Avenue, 7834-44 S. Ellis Avenue, and 7026-42 S.

Cornell Avenue in separate subaccounts on a property-by-property basis. (Id.) Net proceeds from

these sales were as follows:

           •   2909-19 E. 78 Street                   $1,276,569.01
           •   3030 E. 79th Street                    $351,680.90
           •   7301-09 S. Stewart Avenue              $587,383.53
           •   5955 S. Sacramento Avenue              $497,643.46
           •   6001 S. Sacramento Avenue              $379,772. 49
           •   7834-44 S. Ellis Avenue                $1,655,750.17
           •   7026-42 S. Cornell Avenue              $918,748.46

       The Receiver listed the properties below for sale during the second quarter of 2019 (Docket

No. 467 at 8-10) :

        • 638-40 N. Avers Avenue, Chicago, IL 60624
        • 4520-26 S. Drexel Blvd, Chicago, IL 60653
        • 6751-57 S Merrill Avenue, Chicago, IL 60649


                                                  5
    Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 6 of 22 PageID #:12040




         •   6949-59 S. Merrill Avenue, Chicago, IL 60649
         •   7109-19 S Calumet Avenue, Chicago, IL 60619
         •   7110-16 S Cornell Avenue, Chicago, IL 60649
         •   7450 S Luella Avenue, Chicago, IL 60649
         •   7546 S Saginaw Avenue, Chicago, IL 60649
         •   7600 S Kingston Avenue, Chicago, IL 60649
         •   7625-33 S East End Avenue, Chicago, IL 60649
         •   7635-43 S East End Avenue, Chicago, IL 60649
         •   7656 S Kingston Avenue, Chicago, IL 60649
         •   7748-50 S Essex Avenue, Chicago, IL 60649
         •   7749 S Yates Boulevard, Chicago, IL 60649
         •   7750-58 S Muskegon Avenue, Chicago, IL 60649
         •   8201 S Kingston Avenue, Chicago, IL 60617
         •   8326-58 S Ellis Avenue, Chicago, IL 60619

        As stated previously (Docket No. 467 at 13-15), institutional lenders filed numerous

motions that objected to virtually all activities of the Receivership, including but not limited to the

process for the sale of properties above and credit bid procedures associated with these sales.

These motions led to a significant number of hearings and appearances before the Court,

substantial cost to the Receivership Estate, and have significantly slowed the process for the sale

of the properties. On October 4, 2019, this Court overruled the numerous pending objections filed

by the lenders to the Receiver’s sales process and adopted Magistrate Judge Kim’s rulings in full.2

(Docket No. 540) Accordingly, the Receiver now has all properties above under contract; each of

the properties at 638-40 N. Avers 3 and 7109-11 S. Calumet is under contract pursuant to a credit

bid, subject to negotiation of the form of letter of credit.

        On November 20, 2019, the Receiver moved for Court approval to sell the following

properties free and clear of all mortgages, liens, claims, and encumbrances (Docket No. 583):


2
  Magistrate Judge Kim issued four separate report and recommendations addressing the lenders’
objections to the Receiver’s sales process dated May 2, 2019 (Docket No. 352), May 22, 2019
(Docket No. 382), July 9, 2019 (Docket No. 447), and August 19, 2019 (Docket No. 483), which
were adopted in full by this Court. (Docket No. 540)
3
  The parties to the purchase and sale agreement also are discussing the impact on the agreement
of a fire at the property.


                                                   6
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 7 of 22 PageID #:12041




        •   7625-33 S East End Avenue, Chicago, IL 60649
        •   7635-43 S East End Avenue, Chicago, IL 60649
        •   7750-58 S Muskegon Avenue, Chicago, IL 60649
        •   7748-50 S Essex Avenue, Chicago, IL 60649

       One creditor, LMJ Sales, Inc., filed an objection to the sale of 7748-50 S. Essex asserting

that a release attached as an exhibit to that motion was invalid and consequently, asserted sales

proceeds should be segregated in a subaccount. (Docket No. 596) In his response, the Receiver

stated that the sales proceeds would be held in a segregated account until priority determinations

(including a determination of the priority of LMJ's mortgage) are made by the court following

additional discovery and briefing and therefore, there was no valid basis for an objection. (Docket

No. 600) The Court overruled this objection and granted the Receiver’s motion. (Docket No. 601)

The properties at 7750-58 S Muskegon and 7748-50 S Essex closed on December 18, 2019. The

two properties on S East End closed on December 20, 2019. The Receiver segregated proceeds

from the sale of the properties 7625-33 S East End Avenue (in the amount of $1,156,782.51),

7635-43 S East End Avenue (in the amount of $1,084,045.74), 7750-58 S Muskegon Avenue (in

the amount of $582,979.54), and 7748-50 S Essex Avenue (in the amount of $1,217,423.87) in

separate subaccounts on a property-by-property basis.

       On November 18, 2019, the Receiver moved for Court approval to sell the property at

8047-55 S. Manistee Avenue free and clear of all mortgages, liens, claims, and encumbrances.

(Docket No. 579) One creditor filed an objection asserting it has a mortgage interest in the property

and consequently, asserted sales proceeds should be segregated in a subaccount. (Docket No. 594)

Given the need to close the sale of this property as soon as practicable, the Receiver agreed to

deposit the proceeds from the sale of 8047-55 South Manistee in a separate subaccount to moot

the objection and allow the sale to be consummated. (Docket No. 615)




                                                 7
  Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 8 of 22 PageID #:12042




       During the third quarter of 2019, the Receiver filed a motion to sell the property at 1102

Bingham Street, Houston, TX 77007. (Docket No. 522) On October 15, 2019, the Court granted

the Receiver’s motion, appointing three appraisers, and allowing the Receiver to sell this property

through a private sale. (Docket No. 544) Accordingly, the Receiver engaged a broker and listed

this property for sale during the fourth quarter of 2019.

       On November 25, 2019, the Receiver filed a motion to sell the property at 1050 8th Avenue

N, Naples, Florida (Docket No. 589) to which Jerome Cohen objected to (Docket No. 593).

During the first quarter of 2020, the Court overruled Cohen’s objection and granted the Receiver’s

motion, appointing three appraisers, and allowing the Receiver to sell this property through a

private sale. (Docket No. 612) The Receiver recently received completed appraisals and is

proceeding with listing the property for sale, consistent with the information received from the

appraisers and in consultation with his Naples, FL real estate broker.

       On January 24, 2020, the Receiver filed a motion seeking approval to proceed with listing

for sale an additional 36 multifamily properties in the Estate. (Docket No. 618) The Receiver also

intends to file further motions relating to the sale of properties in the Estate in the first quarter of

2020, including but not limited to the single-family home portfolio of properties, consisting of 37

properties that are almost entirely 1-4 unit properties. The Receiver also has an additional property

under contract – 7237-43 South Bennett, Chicago, IL 60649 – and anticipates filing a motion for

Court approval for this property in the first quarter of 2020.

       c.       Code Violations

       A substantial number of properties in the portfolio have code violations that involve

conditions pre-existing the establishment of the Receivership and have required the Receiver’s

attention and efforts to correct, resolve, or otherwise address with City officials. The Receiver and




                                                   8
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 9 of 22 PageID #:12043




his counsel continue to work closely with the City’s corporation counsel for each department

(circuit court, buildings, and streets and sanitation) to address all open building code violations, to

address life and safety issues, and to preserve the respective properties. The property managers

have also been assisting in the defense of numerous administrative and housing court actions

alleging building code violations of widely varying levels of severity filed by the City of Chicago.

The Receiver’s counsel appeared on City of Chicago related matters on seven occasions during

the fourth quarter 2019. As of December 31, 2019, there were approximately 24 known open code

violations involving City of Chicago matters.

       During this time period, there were ten known City of Chicago municipal housing court

matters. Issues raised in these matters included but are not limited to:

       •       As stated previously (Docket No. 467), the demolition and clean-up of a California-
               style porch were complete in June 2019 for the property at 7760 S. Coles. Since
               then, the Receiver worked with the property manager to vacate, secure, and
               winterize the building.

       •       Cited violations for the property at 7110 S. Cornell relate to masonry and tuck-point
               work. The Receiver authorized installation of scaffolding to protect the sidewalk
               and pedestrians, which remains in place. The Receiver also authorized porch
               repairs that were completed during the fourth quarter of 2019. This property is
               currently under contract.

       As of December 31, 2019, approximately eleven City of Chicago administrative

proceedings filed by the City of Chicago Buildings Department were known to be pending. During

the fourth quarter of 2019, the Receiver achieved dismissal of six administrative proceedings filed

by the City of Chicago Buildings Department and one administrative proceeding filed by the

Department of Streets and Sanitation. During the fourth quarter of 2019, the Receiver was also

aware of City of Chicago violations on one property for which notice had been sent but a court

date had not yet been assigned.




                                                  9
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 10 of 22 PageID #:12044




       d.      Financial Reporting and Rents Restoration

       The Receiver is providing institutional lenders with monthly accounting reports relating to

rents from and expenses incurred with respect to the properties corresponding to their asserted

liens as required by the February 13, 2019 Order. (Docket No. 223) To that end, to date, monthly

reports with respect to 89 properties have been sent to lenders’ counsel for the periods beginning

August 1, 2019 and ending monthly from March 31, 2019 through November 30, 2019. Reports

for each property include, for each month beginning in August 2018: (a) information about net

operating income based upon reporting from the respective property managers, (b) information

about expenditures made by the Receiver for the benefit of the property (primarily for insurance,

real estate taxes, and funds sent to the property manager to cover expenses not covered by net

operating income from the property), and (c) amounts from net rental income distributed from the

property to the Receiver or to other properties, amounts contributed to the property by the

Receivership and by other properties, and a calculation of the amount (if any) of rentals remaining

to be restored to the property under the February 13, 2019 Order. Each report is sent with a detailed

explanation of the contents of the related report and the calculation of rentals to be restored. A

summary of the information contained in these reports is attached as an exhibit to a motion filed

by the Receiver regarding the use of sales proceeds for rent restoration. (Docket No. 460)

Beginning with the period ending August 31, 2019 (for which reports were sent on October 25,

2019), for properties where no rent restoration is due, the final line item on the report reflects an

amount that has been expended for the benefit of the property from funds in the Receiver’s

Account.

       The Receiver also continues to analyze sources of funds available for restoration of rents

to affected properties. The total amount to be restored was $767,192.75 as of February 28, 2019.




                                                 10
    Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 11 of 22 PageID #:12045




This amount had been reduced to $460,149.97 as of November 30, 2019 and approximately

$404,000.00 as of December 31, 2019. Moreover, the total amount reimbursable from the

properties sold in the fourth quarter of 2019 was $756,871.74, and as such there is a sufficient

amount of money to complete rent restoration under the Court’s February 13, 2019 Order, with

the remainder being restored to the Receivership. The Receiver anticipates filing a corresponding

motion for rent restoration and reimbursement similar to the motion filed with respect to the 6160

S MLK property (see Docket No. 460) during the first quarter of 2020.

         e.     Other Receivership Assets

         The Receiver continues to evaluate whether certain non-Illinois properties are or should be

considered Receivership Assets and thus subsumed within the Estate. These include properties

that have or may have been purchased with EquityBuild investor funds. Based on evidence

gathered to-date, and as stated in previous status reports, these include without limitation:

properties in Plano, TX and Jackson, MS. As stated in previous status reports, Shaun Cohen and

Jerome Cohen each have a life insurance policy. (Docket Nos. 107 at 16, 258 at 14, & 348 at 13)

         f.     Open Litigation

         During the fourth quarter 2019, the Receiver – working with his counsel and WPD’s

counsel – negotiated a settlement in the matter captioned Hudson v. WPD Management, et al.,

Case No. 19 M1 40154, Circuit Court of Cook County, First Municipal Division. 4




4
 The matter involved the alleged failure to return a security deposit at one of the properties in the
Receivership Estate, 7114 S. Cornell Avenue. The matter was resolved for a nominal amount of
$700 in exchange for a general release of the Receivership Estate of EquityBuild and WPD
Management.



                                                 11
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 12 of 22 PageID #:12046




       g.      Notice of Appointment of Receiver

       The Receiver continued his efforts to notify all necessary and relevant individuals and

entities of the appointment and to protect and preserve the assets of the Receivership Estate. To

that end, as they are identified, the Receiver continues to deliver notices to individuals or entities

which have been identified as potentially having possession of the property, business, books,

records, or accounts of the Receivership Defendants, or who may have retained, managed, held,

insured, or encumbered, or had otherwise been involved with any of the assets of the Receivership

Defendants.

       h.      Investor Communications

       The Receiver has provided numerous resources for investors to stay informed. To provide

basic information, the Receiver established a webpage (http://rdaplaw.net/receivership-for-

equitybuild) for investors and other interested parties to obtain information and certain court filings

related to the Receivership estate. A copy of this Status Report will be posted on the Receiver’s

webpage.

       Court filings and orders are also available through PACER, which is an electronic filing

system used for submissions to the Court. Investors and others seeking court filings and orders

can visit www.ilnd.uscourts.gov for information about accessing filings through PACER.

       Beyond those avenues, the Receiver has received and responded to roughly 20,000 emails

and voicemails from investors and others.         He and his staff continue to respond to these

communications in as timely and practicable a way as possible, but has asked all stakeholders and

interested parties for patience during this lengthy process because responding to individual

inquiries depletes Receivership assets.      The Receiver will continue to work to ensure that

information is available and/or otherwise provided as quickly and completely as practicable. The




                                                  12
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 13 of 22 PageID #:12047




quarterly status reports and Receiver’s other court filings remain the best means of communicating

the activities of the Receivership Estate.

       i.      Control of Receivership Property and Records

       The Receiver has continued efforts to locate and preserve all EquityBuild property and

records. The Receiver is presently maintaining three platforms of records and data.

       j.      Securing Bank and Investment Accounts

       The Receiver notified, contacted, and conferred with the banks and other financial

institutions the Receiver identified as having custody or control of funds, accounts, or other assets

held by, in the name of, or for the benefit of, directly or indirectly, the Receivership Defendants.

The Receiver is still pursuing records from certain institutions.

       k.      Factual Investigation

       The Receiver and his retained professionals have continued to review and analyze the

following: (i) documents and correspondence sent to or received from the EquityBuild principals,

to whose email accounts the Receiver has access; (ii) bank records from EquityBuild and its

affiliate entities; (iii) EquityBuild documents (largely stored in cloud-based and other electronic

media, plus a limited number of hard copy records); (iv) available underlying transaction

documents received to date from former Chicago-based EquityBuild counsel; and (v) files

produced by former EquityBuild counsel, accountants, and employees.

       l.      Tax Issues

       With respect to tax implications relating to the Defendants’ scheme, the Receiver cannot

advise the investors on tax matters and informed investors accordingly by the letter sent on

September 21, 2018. Moreover, the Receiver and his retained professionals do not plan to issue

1099-INT’s. With respect to valuation, loss, or other tax issues, investors and their tax advisors




                                                 13
    Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 14 of 22 PageID #:12048




may wish to seek independent tax advice and consider IRS Rev. Proc. 2009-20 and IRS Rev. Rul.

2009-9. For their own tax returns, investors and their tax advisors may wish to consult Page 6 of

the instructions to Form 4684.

         Whitley Penn was retained to prepare income tax returns for EquityBuild and its affiliates

for the tax years 2016 and 2017. Whitley Penn continues to report that its efforts have been

significantly challenged by EquityBuild’s information and record keeping practices. Whitley Penn

has stated that it is working to obtain documents and information in order to prepare and file what

it presently anticipates as 32 tax returns. 5 Twelve entities were previously classified by Whitley

Penn as having an undetermined tax filing status but based on further information from former

EquityBuild employees, Whitley Penn determined these entities do not have a filing

requirement. 6 As to the entities for which a return is being prepared, Whitley Penn has compiled

income and expense reports for a majority of the entities. Whitley Penn states that there are certain

missing items such as loan balances, escrow balances, and property management statements that

are needed to accurately report balance sheet activity for these entities, and the Receiver is actively

working to attempt to provide that information.




5
  These thirty two entities are 11318 S Church St Associates, 1401 W 109th Associates, 1516 E
85th Pl Associates, 4750 Indiana LLC, 4755 S Saint Lawrence Associates, 526 W 78th LLC, 6759
S Indiana Associates, 6807 S Indiana Associates, 8809 S Wood Associates, 1700 W Juneway LLC,
4533-37 S Calumet LLC, 5450 S Indiana LLC, 7749-59 S Yates LLC, South Side Development
Fund 1 LLC, South Side Development Fund 4 LLC, South Side Development Fund 5 LLC, SSDF1
Holdco 2 LLC, SSDF2 Holdco 3 LLC, SSDF3 Holdco 1, SSDF4 Holdco 1 LLC, SSDF4 Holdco
2 LLC, SSDF4 Holdco 3 LLC, SSPH Portfolio 1 LLC, EquityBuild Inc., 3400 Newkirk LLC,
South Side Development Fund 3 LLC, SSDF1 Holdco 1 LLC, SSDF2 Holdco 1, SSDF3 Holdco
2 LLC, SSDF5 Holdco 1 LLC, SSPH Holdco 1, and SSDF2 Holdco 2 LLC.
6
  These twelve entities are 1422 E 68th LLC, 7107-29 S Bennett LLC, 7823 Essex LLC, EB South
Chicago 1 LLC, EB South Chicago 1 Manager LLC, EB South Chicago 2 LLC, SSDF2 Holdco 2
LLC, SSDF5 Holdco 2 LLC, SSPH Holdco 2 LLC, 1632 Shirley LLC, 8217 Dorchester LLC, and
Hybrid Capital Fund LLC.



                                                  14
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 15 of 22 PageID #:12049




       Additionally, BrookWeiner was retained to perform accounting, tax, and related work

regarding assets of the Receivership Defendants such as the accounting for ongoing business

operations of the Receivership Defendants. BrookWeiner has compiled monthly property

statements and property spreadsheets and assisted with cash flow analysis matters.

       m.      Accounts Established by Receiver for the Benefit of the Receivership Estate

       The Receiver established custodial accounts at a federally insured financial institution to

hold all cash equivalent Receivership property. The interest-bearing checking account is used by

the Receiver to collect liquid assets of the Estate and to pay the portfolio-related and administrative

expenses. The Receiver also established separate interest-bearing accounts for the purpose of

depositing and holding funds from the sale of real estate encumbered by secured debt until such

time as it becomes appropriate to distribute such funds, upon Court approval, to the various

creditors of the Estate, including but not limited to the defrauded investors or lenders. Attached

as Exhibit 1 is a schedule reflecting the balance of funds in these property specific accounts as of

December 31, 2019.

II.    RECEIVER’S FUND ACCOUNTING

       The Receiver’s Standardized Fund Accounting Report (“SFAR”) for the Fourth Quarter

2019 is attached hereto as Exhibit 2. The SFAR sets forth the funds received and disbursed from

the Receivership Estate during this reporting period. As reported in the SFAR, the amount of cash

on hand as of December 31, 2019 was $1,303,043.37 The information reflected in the SFAR is

based on records and information currently available to the Receiver. The Receiver and his

advisors are continuing with their evaluation and analysis.




                                                  15
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 16 of 22 PageID #:12050




III.   RECEIVER’S SCHEDULE OF RECEIPTS AND DISBURSEMENTS

       The Receiver’s Schedule of Receipts and Disbursements (“Schedule”) for the Fourth

Quarter 2019 is attached hereto as Exhibit 3. The Schedule reflects $2,910,005.54 in receipts and

$1,303,043.37 in disbursements as of December 31, 2019. Investors, creditors, and other interested

parties are encouraged to review this Schedule for detailed information of disbursements on a

property-by-property basis.

IV.    RECEIVERSHIP PROPERTY

       All known Receivership Property is identified and described in the Master Asset List

attached hereto as Exhibit 4. The Receiver previously set forth a list of real estate within the

Receivership Estate in his First Status Report. (See Docket No. 107, Exhibit 1)

       The Master Asset List identifies 53 checking accounts in the names of the affiliates and

affiliate entities included as Receivership Defendants, reflecting a total amount transferred to the

Receiver’s account of $105,870.94. (See also Docket No. 348 at 23-24 for additional information

relating to these funds.)

       The Master Asset List does not include assets and potentially recoverable assets for which

the Receiver is still evaluating the value, potential value, and/or ownership interests. The Receiver

is in the process of evaluating certain other types of assets that may be recoverable by the

Receivership Estate, including but not limited to charitable donations, loans, gifts, settlements for

which payment has not yet been received, and other property given to family members, former

employees, and others.




                                                 16
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 17 of 22 PageID #:12051




V.     LIQUIDATED AND UNLIQUIDATED CLAIMS HELD BY THE RECEIVERSHIP
       ESTATE

       The Receiver and his attorneys are in the process of analyzing and identifying potential

claims, including, but not limited to, potential fraudulent transfer claims and claims for aiding and

abetting the fraud of the Receivership Defendants.

VI.    CREDITORS AND CLAIMS AGAINST THE RECEIVERSHIP ESTATE

       During the fourth quarter of 2019, this Court ordered that all claims and amended claims

be submitted to the Receiver no later than December 31, 2019. Approximately 28 claimants

submitted amended claims and approximately 6 claimants submitted new claim submissions prior

to the December 31, 2019 Bar Date.

       The Receiver and his retained professionals have been analyzing and working with the

more than 2,000 claims submissions in connection with filing status reports on claims on August

1, 2019 (Docket No. 468), August 15, 2019 (Docket No. 477), and October 15, 2019 (Docket No.

548) all of which have been posted to the Receiver’s webpage. In connection with the third status

report filed on October 15, 2019 (Docket No. 548), the Receiver created Exhibit 1 which

preliminarily identified on a property by property basis the following: (i) claimant name, (ii) total

amount claimed, (iii) claimant category, and (iv) the amount loan or invested in the particular

property (where it could be determined from the face of the claim form). The Receiver has not

reviewed documents submitted with each claim form in creating the expanded Exhibit 1 and thus,

is not making any conclusions or recommendations to the Court as to the certainty, eligibility, or

priority of any claim at this time. (Docket No. 548 and Exhibit 1 thereto) During the fourth quarter

of 2019, the Court instructed the Receiver to discontinue his review of claims and the underlying

documents until October 31, 2019, unless this deadline was extended by the District Judge.

(Docket No. 558)



                                                 17
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 18 of 22 PageID #:12052




       The Receiver also received claims that fall outside the purpose of Exhibit 1 including

without limitation the following: (i) claims submitted that identify properties that appear to have

been sold or otherwise disposed of prior to the establishment of the Receivership; (ii) claims that

have no reference to properties, including without limitation claims submitted against funds or

entities (e.g., South Side Development Fund, Chicago Capital Fund, etc.); and (iii) claims where a

property address was unspecified or otherwise not possible to determine from the face of the claim

form. (Docked No. 548 at 5-6 and Exhibit 1 thereto)

       As previously indicated, the Receiver continues to seek to implement a process that is fair,

efficient, comprehensive, and provides finality and certainty for all claimants. To that end, the

Receiver participated in discussions with the Court and interested parties on October 30, 2019 and

November 21, 2019 to consider and decide on the approach to claims processing. Part of those

discussions involved ways to provide access to information through a document repository, and

efforts to streamline the handling of claims, litigation of priority disputes, and discovery related

matters. Such discussions are ongoing, but should ultimately lead to a formal motion where a

process is outlined and submitted to the Court for approval which the Receiver believes will occur

in the first quarter of 2020. In the meantime, the Receiver will continue with the claims process

with direction and approval of the process from the Court.

       During the fourth quarter of 2019, the Receiver also worked to ascertain, evaluate, and/or

determine (and identify additional information that may be necessary with respect to) without

limitation, the following:

       i.      whether any claims ought to be rejected for failure to comply with the Court-

               approved procedures and claim form;

       ii.     the total amount of each claim, and its identifiable components;




                                                18
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 19 of 22 PageID #:12053




       iii.    whether there are common identifiable components of submitted claims that the

               Receiver contests; and

       iv.     the total number of claimants (after all claims form have been submitted and the

               Receiver has reviewed and accounted for any duplicative submissions).

       To that end, the Receiver created Exhibit 5 attached hereto, which preliminary identifies

on a property, fund, or entity basis the following: (i) claimant name, (ii) total amount claimed

(where it could be determined from the face of the claim form), and (iii) claimant category. Exhibit

5 does not include claims submitted that identify properties that appear to have been sold or

otherwise disposed of prior to the establishment of the Receivership. Claimants and interested

parties are encouraged to review Exhibit 5 and promptly notify the Receiver of any errors,

omissions, or inaccuracies.

       All claimants have the responsibility to ensure that the Receiver at all times has current and

up to date contact information for the claimant and the claimant’s representatives. Failure to ensure

that the Receiver has current and up to date contact information may prevent the Receiver from

providing important information relating to the claims process, the claimant’s claim, or the

Receivership Estate. It also may prevent the claimant from receiving important information and

could even prevent the claimant from receiving notice or, ultimately, funds to which the claimant

may be entitled. Claimants may provide changes to or updated contact information to the Receiver

at equitybuildclaims@rdaplaw.net.

       Additionally, the Receiver is evaluating potential tax implications relating to entities in the

Receivership Estate, the disposition of assets (including but not limited to the sale of real estate),

and the claims process. (Docket No. 477 at 9)




                                                 19
  Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 20 of 22 PageID #:12054




 VII.      CONCLUSION

           At this time, the Receiver recommends the continuation of the Receivership for at least the

following reasons:

           1.     Preservation, maintenance, and operation of the assets in the Receivership Estate

 including but not limited to the real estate assets;

           2.     The continued investigation and analysis of assets and potentially recoverable

 assets for which the Receiver is still evaluating the value, potential value, and/or ownership

 interests;

           3.     The continued efforts of the Receiver to liquidate various assets of the Receivership

 Estate;

           4.     The continued investigation and analysis of the potential claims against the

 Receivership Estate, including, but not limited to, the claims and records of investors;

           5.     The continued investigation, analysis, and recovery of potential fraudulent transfer

 claims and claims against third parties relating to the Receivership Estate;

           6.     The continued analysis and formulation, in consultation with the SEC and the

 Court, of a just and fair distribution plan for the creditors of the Receivership Estate, and the

 subsequent notice to investors and potential claimants, and submission of a motion for Court

 approval, of such plan; and

           7.     The carrying out of any other legal and/or appointed duties of the Receiver as

 identified in the August 17, 2018, Order Appointing Receiver, or as the Court deems necessary.




                                                   20
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 21 of 22 PageID #:12055




Dated: January 30, 2020                     Kevin B. Duff, Receiver

                                     By:    /s/    Michael Rachlis

                                            Michael Rachlis (mrachlis@rdaplaw.net)
                                            Nicole Mirjanich (nm@rdaplaw.net)
                                            Rachlis Duff & Peel, LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, IL 60605
                                            Phone (312) 733-3950; Fax (312) 733-3952




                                       21
 Case: 1:18-cv-05587 Document #: 624 Filed: 01/30/20 Page 22 of 22 PageID #:12056




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Receiver’s Sixth Status Report, via

ECF filing, to all counsel of record on January 30, 2020.

       I further certify I caused to be served the Defendant Jerome Cohen via e-mail:

       Jerome Cohen
       1050 8th Avenue N
       Naples, FL 34102
       jerryc@reagan.com
       Defendant



                                                     /s/ Michael Rachlis

                                                     Michael Rachlis
                                                     Rachlis Duff & Peel, LLC
                                                     542 South Dearborn Street, Suite 900
                                                     Chicago, IL 60605
                                                     Phone (312) 733-3950
                                                     Fax (312) 733-3952
                                                     mrachlis@rdaplaw.net




                                                22
